PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,188,679
Issue Date: November 30, 2021
Application No. 16/255,053
Filing or 371(c) Date: January 23, 2019
Attorney Docket No. 105092.00096

:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed December 08, 2021, to accept a delayed submission of certified copy of a foreign application.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the request is granted.  As the certified copy in question was submitted after the payment of the issue fee, the patent does not include the priority claim.  Petitioner has submitted a request for certificate of correction under 37 CDR 1.323 with the present request.  The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 1.55(g)(1) and directing issuance of the requested Certificate of Correction.

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet filed on January 23, 2019.

Any questions concerning this matter may be directed to Lead Paralegal Specialist, JoAnne Burke at (571) 272-4584.  Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 756-1814.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions